Judge Simpson
delivered the opinion of the court.
In the case of Arnold et al. vs. Shields et. al. (5 Dana, 18,) it was said, that if a proceeding for prohibition may be instituted in the court of appeals, it could be done only in a case in which, in the exercise of its appellate jurisdiction, it has the power of controlling the inferior court by a direct revision of its judicial acts.
This .proposition is undeniably correct, for if this court has no appellate jurisdiction in the case, of which the circuit court is improperly taking cognizance, it has no jurisdiction over the case at all, and consequently cannot interfere with the action of the circuit court by writ of prohibition.
2. This court will not grant a writ of prohibition in a case in which it has no appellate jurisdiction,the am’t in controversy not being sufficient. Nor is a writ of prohibition the appropriate proceeding in a court of merely appellate jurisdiction, inasmuch as its revisory power can afford relief without a resort to such proceedings.
This view, of itself, would make it necessary to overrule the motion in this case, as the amount for which judgment has been rendered by the circuit court is not sufficient to give this court jurisdiction over it. But we are inclined to the opinion that a writ oí prohibition is not an appropriate proceeding in a court of merelyappellate jurisdiction, inasmuch as the revisory power of such a court can afford adequate relief, without a resort to a proceeding of that character. And this conclusion is very much strengthened by the definition of a writ of prohibition, which is given in the Code of Practice, {section 528,) where it is said to be an order from the circuit court to an inferior court of limited jurisdiction, prohibiting it from proceeding in a matter out of its jurisdiction.
Wherefore, the motion for a writ of prohibition is overruled.